The importance of the trial court's strict and literal compliance with the statutory requirement dealing with a jury waiver caused the Ohio Supreme Court to reverse an aggravated murder death penalty conviction and remand the cause in State v.Pless, because there was no written jury waiver in the record.State v. Pless (1996), 74 Ohio St. 3d 333, 658 N.E.2d 766. The fact that the trial transcript indicated that the defendant had voluntarily signed a written waiver of his right to a jury trial and the fact that the court had journalized an entry that the defendant had waived his right to a jury trial was not enough to meet the requirements of R.C. 2945.05.
Unlike the literal compliance required in R.C. 2945.05, the Ohio Supreme Court does not require strict and literal compliance in a Crim.R. 11(C) colloquy, even with the Boykin
rights. However, the high court has not adopted a substantial compliance or lack-of-prejudice test for these rights either. As noted in State v. DeArmond (1995), 108 Ohio App. 3d 239, 242,670 N.E.2d 531, 533, "the United States Constitution requires the record to show that the defendant both voluntarily and knowingly waived certain constitutional rights." (Emphasis added.) One of those rights is the right to trial by jury, the right implicated in this appeal.
As is ably discussed in the majority opinion in DeArmond,
when a Boykin right is implicated, the heightened standard of inquiry set out in State v. Ballard (1981), 66 Ohio St. 2d 473, 20 O.O.3d 397, 423 N.E.2d 115, is required. When we apply this heightened standard to the colloquy in this case, it is significant to me that here, as in Pless, there is no written jury waiver in the record before this court.
I join the majority today and write separately for two reasons. First, I do not want my concurrence in DeArmond to be overread. It is limited to the facts of that particular case. Even with that limitation, to me the DeArmond colloquy was at the minimum level of compliance required for a Boykin right, and there was a written jury waiver in the record. Second, I write out of my concern that we are doing appellate gymnastics to uphold trial judges who are just plain forgetting certain rights in the Rule 11 colloquy. This is easily corrected at the trial level through the use of a simple checklist. Most assuredly, anyone can have an off day and miss something by inadvertence, but we are reviewing more of these colloquies for pure misses than we should be.
Turning to the merits of the appeal, I am afraid that I cannot agree with the dissent that telling the defendant at a suppression hearing to "listen very *Page 510 
carefully to what the evidence is going to show here this afternoon because it is going to come right back in front of 12 people" adequately informed him in his plea hearing the nextday that he was giving up the right to trial by jury. I just do not find that level of inquiry heightened enough.